Citation Nr: 1710489	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO. 09-49 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) for the period from September 1, 2007 to September 16, 2010. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD for the period from September 1, 2007 to September 16, 2010. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction over this claim is currently with the RO in Waco, Texas. 

In a June 2015 decision, the Board denied an increased initial rating in excess of 30 percent for PTSD prior to September 16, 2010. The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court), and in February 2016, the Court granted a Joint Motion for Partial Remand (JMPR), vacating that denial.

The June 2015 Board decision also determined that a claim for TDIU due to PTSD had been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the question of entitlement to TDIU prior to September 16, 2010, along with the increased-rating issue, was remanded for further development in a June 2016 Board decision.


FINDINGS OF FACT

1. For the initial rating period from September 1, 2007 to September 16, 2010, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as daily panic attacks, anxiety, depressed mood, suspiciousness of people, isolation, sleep impairment, hypervigilance, startled response and nightmares. 

2. For the initial rating period from September 1, 2007, to November 30, 2009, the Veteran's service-connected disabilities did not combine to preclude substantially gainful employment. From November 30, 2009, to September 16, 2010, the Veteran was in receipt of a combined schedular 100 percent disability rating.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for a an initial evaluation of 50 percent for service-connected PTSD for the period from September 1, 2007 to September 16, 2010 have been met. 38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 42, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities were not met prior to September 16, 2010. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the claim on appeal is for initial compensable evaluation, a VCAA notice need not be provided, where, as here, the claims involve initial increased evaluations, because the VCAA is no longer applicable. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained. The Veteran was afforded a VA examination in September 2010 and a retrospective opinion in January 2017; reports of those examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the issues on appeal. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3 159(c)(4).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria & Analysis

Claim for Increase

The Veteran contends that a higher initial evaluation is warranted for disability due to PTSD for the period from September 1, 2007 to September 16, 2010. 

Service connection for PTSD was established in a September 2008 rating decision, and an initial 10 percent rating was assigned. That rating remained in place until the RO granted a rating of 30 percent in a September 2009 rating decision, assigning an effective date of September 1, 2007 (the day after the Veteran's separation from active duty). In August of 2012, the RO granted an increase in the Veteran's disability rating to 50 percent for the period from September 16, 2010, and the disability rating for the Veteran's PTSD was again increased from 50 percent to 70 percent effective September 16, 2010 after a Board decision dated in June of 2015. The Veteran appealed the portion of the June 2015 Board decision that denied an increased evaluation in excess of 30 percent for service-connected PTSD for the period from September 1, 2007 to September 16, 2010. Pursuant to a JMPR filed by the parties, the Court granted said partial remand specifically for the period of disagreement in question, and partially vacated the June 2015 Board decision.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").

PTSD, governed by Diagnostic Code 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) chronic sleep impairment, and mild memory loss (such as forgetting names directions recent events).

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014. 38 C.F.R. § 4.130 (2016). The regulation has been changed to reflect the current DSM, the DSM 5. The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness. Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships. See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim. Mauerhan v. Principi, 16 Vet. App. 436 (2002). The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 118. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

The Board has considered the entire history of the Veteran's disability, including her service treatment records and subsequent private and VA treatment records, as well as the Veteran's written testimony. 

Of note, a service treatment record dated in January of 2007 indicates that the Veteran sought counseling and treatment for her PTSD while in service. The Veteran expressed such symptoms as sleep disturbance, intrusive thoughts, anger, depression, hyperalertness, and startled reactions. Similarly, during a PTSD screening exam at the Central Texas VA Medical Center dated in August of 2007, the Veteran was found positive for PTSD after having reported nightmares, avoidance of situations and thoughts, guardedness, numbness and detachment from others, activities and surroundings. 

In February of 2008, a psychology consult note reflects that the Veteran described vivid nightmares, reclusiveness, a hard time trusting people, flashbacks and being easily startled. Indeed, her PTSD evaluation reflected combat trauma with several criteria present, including five forms of re-experiencing her stressors, seven forms of avoidance of thoughts, feelings, people and activities, as well as five forms of arousal related to her condition (including such factors as trouble sleeping, anger outbursts, hypervigilance). The Veteran was assigned a GAF score of 65.

In July of 2008, a VA treatment note reflects a consultant's referral of the Veteran to a mental health specialist for "adjustment disorder with anxiety," but the Veteran denied any suicidal ideation or homicidal ideation.

In May of 2008, the Veteran had a medication consult for her PTSD. Her medication was continued, and she was advised to continue her group therapy as well. The Veteran had another such medication consult in September of 2008, where she was noted to have an "ok mood", some decline in sleep, weight and concentration, but with an otherwise good self-esteem and no paranoia or hallucinations. 

The next pertinent medical records are in July of 2010, when the Veteran, in a Social Security function assessment, reported that her PTSD has made it difficult for her to be out in public, and that she cannot function in the same manner as she used to in the workplace. She further stated she used to be a workaholic, but that she cannot interact well with others.

In September of 2010, the Veteran underwent a mental status examination as part of a disability benefit application.  The physician reviewed the Veteran's history, noting in part nightmares, intrusive thoughts, flashbacks, increased concern for her security and a depressed mood. Also noted is the Veteran's difficulty sleeping, though the Veteran denied suicidal and homicidal ideations, denied any auditory and visual hallucinations, and showed no history of hospitalization for PTSD. The examiner also noted that the Veteran appeared to be of good hygiene and was easy to relate with during the exam. The examiner opined that the Veteran fit the DSM-IV criteria for PTSD, and assigned a GAF score of 48.

On September 16, 2010, the Veteran underwent a VA PTSD examination, in which the examiner indicated that the Veteran's claims file had been reviewed. The Veteran complained of symptoms that included increased withdrawal from friends and social events, and now a sense of mistrust towards others. The Veteran also reported suffering from daily panic attacks, reduced sleep and nightmares of combat experiences. Further, the Veteran reported she had recently quit her job at a casualty assistance center, which she held since her separation from service in 2007, because it became more and more stressful. Specifically, the Veteran reported she could no longer work due to anxiety during training videos and presentations involving the survivors of soldiers, as well as crying and reduced concentration. The examiner further indicated he reviewed a letter from the Veteran's supervisor, who stated that the Veteran was demonstrating a decrease in work efficiency, periods of moody behavior, and had been transported to the hospital due to anxiety on one occasion. The examiner reports that the Veteran admitted to not taking medication since prior to a surgery in May of 2010, and that she has had only four medication management appointments since her initial diagnosis of PTSD in February of 2008. The examiner found that the Veteran had a sleep impairment, no hallucinations, no ritualistic or obsessive behavior, no homicidal thoughts or ideations, no inappropriate behavior and good impulse control. The examiner further found that the Veteran did not have a problem with daily activities or her memory, although she indicated some forgetfulness. Also noted were the symptoms specific to the Veteran's PTSD, which included re-experiencing of the event through intrusive distressing recollections, persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal including difficulty with sleep, irritability and difficulty concentrating. The examiner found that she indeed met the DSM IV criteria for a PTSD diagnosis. However, the examiner found that there was not a total occupational and social impairment due to PTSD signs and symptoms, nor do said signs and symptoms result in deficiencies of judgment, thinking, relations, work, mood or school. Nonetheless, reduced reliability and productivity were noted. The Veteran was assigned a GAF score of 60.

Other evidence of note are the lay statements of record, including a statement by the Veteran's father, her former supervisor, and the Veteran's own statements. 

The Veteran's former supervisor, in a letter dated in April of 2009, states that he had observed the Veteran's work, including her physical capabilities, and he had never needed to replace the Veteran on search and discovery missions due to a physical deficiency. He further notes that the Veteran seemed not to have the same physical stamina following her departure from a Central Identification Laboratory assignment in July of 1998, and that in his view, it was obvious something had taken a toll on the Veteran's health. 

The Veteran's father also provided a statement dated in July of 2010, wherein he describes the Veteran's tours of duty in Somalia, Vietnam and Laos, including her handling of dead bodies as well as her observation of combat injuries.
The Veteran herself reports an account of her personal experience and distress in a statement dated in July of 2010. Specifically, the Veteran states that her work at the Casualty Assistance Office, involving active duty deaths, injuries and retiree death cases, including interaction with family members, had made her physically and emotionally ill. The Veteran reported feeling stress, chest pain, constant heartburn, acid reflux and stomach problems. The Veteran also reported her duties as a training specialist to have been heart wrenching at times, taking a toll on her emotions and physical body. She stated that she stayed at home and was unable to work. Finally, the Veteran reported not being able to do her job due to being physically ill daily, and that she believed the chest pain and anxiety symptoms she experienced were due to the stress of her job. Similarly, in June 2010 the Veteran submitted a formal claim for entitlement to a TDIU, stating that she had become too disabled to work on May 17, 2010, when she stopped working.

As previously mentioned, the Court granted a JMPR for the Board to discuss certain evidence not previously addressed regarding the Veteran's claim for an increased rating for PTSD prior to September 16, 2010. Specifically, the Board was asked to consider symptoms mentioned in the September 2010 VA examination which were allegedly present before that date, such as quitting her job and panic attacks, as well as other evidence regarding the severity of the Veteran's condition, including evidence related to the Veteran leaving her job in May 2010, a June 2010 application for increased compensation due to individual unemployability, and her July 2010 statement. 

In weighing the Veteran's statements, VA treatment records, and examination reports from September 2010, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the preponderance of the evidence supports a finding that an increased disability rating of 50 percent, but no higher, is warranted for the period from September 1, 2007 to September 16, 2010.

For this initial period under consideration, the medical evidence of record reflects that the Veteran's PTSD was manifested by symptoms such as the following: daily panic attacks, anxiety, depressed mood, suspiciousness of people, isolation, sleep impairment, hypervigilance, startled response and nightmares. However, mental status examiners and treatment providers consistently found the Veteran to be alert and oriented to time, place, and person; and her speech and thought processes were normal. The Board finds that, collectively, these symptoms are of the type and extent, frequency, and/or severity that suggest occupational and social impairment with reduced reliability and productivity. Thus, affording the Veteran the benefit of the doubt, the Board finds that the evidence indicates that the Veteran's PTSD initially resulted in a level of occupational and social impairment which more closely approximated a 50 percent disability rating from September 1, 2007, to September 16, 2010.

However, at no point during the period in question was the Veteran's PTSD shown to result in occupational and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.

For the period from September 1, 2007 to September 16, 2010, the evidence of record showed that the Veteran exhibited PTSD symptoms such as daily panic attacks, intrusive distressing recollections, persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal including difficulty with sleep, irritability, and difficulty concentrating. However, she was not found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory such as retention of only highly learned material and forgetting to complete tasks; impaired judgment; impaired abstract thinking; or other PTSD symptomatology causing occupational and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships. In fact, it was usually noted that the Veteran was clean and neatly groomed; demonstrated fluent speech; had an affect that was appropriate; did not have any suicidal or homicidal thoughts; demonstrated above average intelligence; had good insight/judgment; and did not convey or endorse any symptoms of obsessive/ritualistic behavior. For example, in January of 2007, a neurological evaluation found the Veteran to have a normal mental status. In February of 2008, the Veteran underwent a psychology consult where she was assigned a GAF score of 65, indicating mild symptoms or some difficulty in occupational and social functioning. In July of 2008, the Veteran denied any suicidal ideation or homicidal ideation, and in May of 2008, the Veteran was noted to have good self-esteem and no paranoia or hallucinations. Further, medical records reflect that in September of 2008, her condition was described as an "ok mood", some decline in sleep, weight and concentration, but an otherwise good self-esteem and no paranoia or hallucinations.

The Board acknowledges that the Veteran demonstrated having some difficulty in establishing and maintaining effective work and social relationships during the period in question. Specifically, the Veteran reported daily panic attacks as well as behavior that was indicative of social isolation due to fears associated with leaving the house. She indicated a dependence on her spouse, but also revealed spending time on her farm, with her farm animals and on garden projects. Indeed, the evidence of record shows that the Veteran held employment for three years after separation from service, in the same field as that which she performed during service. 

Having considered the Veteran's complaints, along with the objective medical findings of record, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms are more appropriately rated at 50 percent disabling for the period prior to September 16, 2010. Throughout the appeal period, the Veteran's service-connected PTSD was manifested by depressed mood; anxiety; problems with concentration; exaggerated startle response; nightmares; and sleep impairment. These symptoms resulted in a level of impairment productive of no more than occupational and social impairment with reduced reliability and productivity. The medical evidence does not show symptoms such as suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships at any point during the initial period on appeal. 

Moreover, the majority of the GAF scores assigned during the appeal period fall in the moderate symptoms range. With the exception of a mental status evaluation in September of 2010, wherein the Veteran was assigned a GAF score of 48, GAF scores assigned throughout the appeal period ranged between 60 and 65. Although GAF scores reflecting serious symptoms were assigned in the aforementioned disability application evaluation, the Board observes that all of the GAF scores assigned prior to that time were indicative of, at most, moderate symptoms. 

Considering the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the 50 percent rating assigned herein for the initial rating period from September 1, 2007, to September 16, 2010, and a higher disability rating is not warranted. 

The Board further finds that while there have been some fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during period on appeal-from September 1, 2007, to September 16, 2010-during which the Veteran's PTSD symptomatology has varied to such an extent that a rating greater or less than 50 percent is warranted. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. §§ 4.20, 4.27 (2016). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321 (b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate from September 1, 2007, to September 16, 2010. Throughout the appeal period at issue here, the Veteran's service-connected PTSD was manifested by daily panic attacks, anxiety, depressed mood, suspiciousness of people, isolation, sleep impairment, hypervigilance, startled response and nightmares. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 50 percent disability rating for PTSD herein assigned. Evaluations in excess of 50 percent are provided for certain manifestations of PTSD, but as noted above, the evidence demonstrates that those manifestations are not present in this case. The criteria for the 50 percent disability rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the schedular evaluation of 50 percent is adequate, and referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Claim for a TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2016). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability. 38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that the a claim for a TDIU was inferred in the Board's June 2015 decision, based on the Veteran's claim for an increased rating for her service-connected PTSD for the period on appeal-from September 1, 3007, to September 16, 2010. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board must thus consider the TDIU issue as part of the Veteran's claim for increase. Id.; VAOGCPREC 06-96, 61 Fed. Reg. 66,749 (1996). 

The record reflects that the Veteran was gainfully employed until May 17, 2010, when she reports that she retired from her job due to PTSD symptoms. However, the Veteran has been in receipt of a combined 100 percent schedular disability rating, including the 50 percent rating assigned herein for PTSD, since November 30, 2009-nearly five months prior to her retirement in May 2010. 

The Board thus finds, first, that as the record reflects the Veteran was successfully maintaining full-time employment until May 2010, a TDIU is not warranted for the period prior to November 2009. This is so because by her own admission, the Veteran was maintaining full-time employment throughout the initial appeal period from September 1, 2007, to November 30, 2009. Evidence of her full-time employment weighs against a finding that it was impossible for her to follow a substantially gainful occupation, and the claim for entitlement to a TDIU is thus denied for the initial appeal period from September 1, 2007, to November 30, 2009.

Finally, the Board notes that beginning on November 30, 2009, the Veteran's overall combined disability rating is 100 percent. The Court has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted. See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)). See 38 U.S.C.A. § 1114(s) (West 2014). However, here, there is no single disability that is rated as 100 percent disabling, and the 100 percent combined schedular rating includes the 50 percent PTSD rating assigned herein. The Board finds that to assign a separate TDIU rating based on PTSD symptoms, in addition to a schedular rating of 100 percent that includes consideration of the Veteran's PTSD symptomatology, would be pyramiding and is prohibited by 38 C.F.R. § 4.14 (2016). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). As the Veteran's PTSD symptoms have been considered in the combined schedular 100 percent rating assigned from November 30, 2009, to compensate the same symptoms by way of a separate award of TDIU would be pyramiding. The Board thus concludes that, as the Veteran's assertions regarding her inability to work rely on her PTSD symptomatology, the issue of entitlement to a TDIU is rendered moot as of November 30, 2009, by the assignment of the combined 100 percent schedular disability rating, which includes the 50 percent rating herein assigned for her PTSD. See Bradley v. Peake, 22 Vet. App. 280 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as discussed above, the preponderance of the evidence is against a rating in excess of the 50 percent herein assigned for PTSD and against a finding of entitlement for TDIU. Thus, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating of 50 percent for the period from September 1, 2007 to September 16, 2010 for PTSD is granted.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to September 16, 2010 is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


